*566Dissenting Opinion by
Judge Bogers:
I respectfully dissent.
In City of Pittsburgh v. Pittsburgh Press Co., 14 Pa. Commonwealth Ct. 551, 322 A.2d 390 (1974), we held that the production of a newspaper was manufacturing. In Commonwealth v. Olan Mills, Inc. of Ohio, 456 Pa. 78, 317 A.2d 592 (1974), the Supreme Court held that the making of custom-made photographic portraits was manufacturing. In City of Pittsburgh v. WIIG-TV Corp., 14 Pa. Commonwealth Ct. 18, 321 A.2d 387 (1974), we held that a television station was an industrial establishment. Yet the majority in this case, although expressly accepting the proposition that The Local Tax Enabling Act does not limit manufacturing to tangible products, holds that the production of radio and television programs is not manufacturing because radio and television stations do not combine raw materials, such as ink and paper in the newspaper case and sensitized and negative paper in the photograph case, into a new and different product. Thus the majority seems to say that the end product of manufacturing may be intangible only if the raw materials are tangible, with the result that the production of liquids from gasses would not be manufacturing but the production of gasses from liquids would.
The majority asks: “For in broadcasting, what precisely is the ‘new and different product’ which they themselves manufacture or make and what are the raw materials from which this ‘product’ is derived?” The answers come readily to mind. The new and different product is the station’s radio or television programming, consisting of entertainment, news, opinion and advertising — a product identical to a newspaper except that the former is to be listened to or seen rather than read. The raw materials of broadcasting are electronic signals, capable of being converted to sound or light, some produced by the station, some *567provided by other stations or networks, some supplied by advertisers, but all combined by the labor, skill and the machinery of the broadcaster into something new, a program. Having decided that the production of a newspaper is manufacturing, we must, it seems to me, if we are to be consistent, decide that the production of radio and television programs is also manufacturing.
Judge Crumlish, Jr. joins in this dissent.